Case 15-21416 Doc1459 Filed 01/02/20 Entered 01/02/20 16:15:46 Page1of1

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
HARTFORD DIVISION
In re:
Chapter 7
THORNTON AND COMPANY, INC., Case No. 15-21416 (AMN)

Re: ECF No. 1442
Debtor.

 

 

ORDER GRANTING APPLICATION OF PEOPLE'S UNITED BANK, N.A.
FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM

 

The Application of People’s United Bank, N.A. for Allowance and Payment of
Administrative Expense Claim (“Application”) [ECF No. 1442] having been presented to this
Court, and a hearing having been held of December 4, 2019, and no objections having been
filed, and good cause appearing thereby, it is hereby

ORDERED: That, the Application is GRANTED as set forth herein; and it is
further

ORDERED: That, People’s United Bank, N.A. is allowed an administrative expense
claim in the amount of $195,164.04, having the priority set forth in Bankruptcy Code Section
507(b); and it is further

ORDERED: That, the Trustee is authorized and directed to pay such claim from the
Estate Account ending in 0056, as soon as practicable; and it is further

ORDERED: That, the payment made pursuant to this Order is subject to final

adjustment and disgorgement.

Dated this 2nd day of January, 2020, at New Haven, Connecticut.

Ann’ M2 Ney ins
United: wpey Judge
Disteiet of Comecticut
